Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 and 21-23 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (U.S. Patent Pub. No. 2019/0066416) in view of Morrison (U.S. Patent Pub. No. 2018/0063709).

Regarding claims 1, and 21-23, Dhillon et al. teaches a method for controlling a security system of a charging station for charging electric vehicles, the security system comprising: a charging plug, wherein the charging plug comprising a sensor unit for recording biometric data of a user that are used for authenticating the user on the security system (fig. 3 and paragraph 0048); and a control unit for evaluating biometric data of the user (fig. 1, ref. num 152); wherein the control unit extracts a plurality of features from the biometric data of the user (paragraph 0057); and the control unit evaluates the features of the biometric data in a plurality of stages (paragraph 0057).
Dhillon et al. does not teach extracting a plurality of features, but rather a feature.  Morrison teaches extracting a plurality of features (paragraph 0185).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine extracting a plurality of features, as taught by Morrison, with the method of Dhillon et al.  It would have been obvious for such modifications because more features allows for more accurate identification as opposed to only using one feature, which, if erroneous (misread, hacked, etc.), would allow access when access shouldn’t be given.
Regarding claim 2, Dhillon et al. as modified by Morrison teaches wherein the plurality of stages of the evaluation includes a first stage in which the features of the biometric data are compared with corresponding threshold values (see paragraph 0189 of Morrison).
Regarding claims 3 and 11, Dhillon et al. as modified by Morrison teaches wherein the plurality of stages of the evaluation comprises a second stage in which the temporal progression of the biometric data is analyzed using an evaluation logic in order to detect gripping patterns for the purpose of authenticating the user (see paragraph 0072 of Morrison).
Regarding claims 4 and 12, Dhillon et al. as modified by Morrison teaches wherein when in the first stage of the evaluation, the features of the biometric data are compared with corresponding threshold values, a corresponding comparison result is output in percentages of between 0% and 100% (see paragraph 0215 of Morrison).
Regarding claims 5, 13, and 14, Dhillon et al. as modified by Morrison teaches wherein when in the first stage of the evaluation, the features of the biometric data are compared with corresponding threshold values, a corresponding comparison result is offset using a predefined weighting factor (see paragraph 0185 of Morrison).
Regarding claims 6 and 15-17, Dhillon et al. teaches wherein the evaluation is interrupted in the first stage and the authentication of the user is considered to have failed if a weighted comparison result of at least one selected feature of the biometric data is less than a critical limit or if at least one weighted comparison result of at least one feature of the features of the biometric data is less than a critical limit (paragraph 0046).
Regarding claim 7, Dhillon et al. as modified by Morrison teaches wherein the comparison results offset against defined weighting factors are added up to a total key indicator (see paragraph 0185 of Morrison).
Regarding claim 8, Dhillon et al. as modified by Morrison teaches wherein the evaluation is interrupted in the first stage and the authentication of the user is considered to have failed if the total key indicator is less than a first limit; and/or the evaluation is passed over to the second stage if the total key indicator is between a first limit and a second limit; and/or the evaluation is completed in the first stage and the authentication of the user is considered successful if the total key indicator is greater than a second limit (see paragraph 0227-0228 of Morrison).
Regarding claim 9, Dhillon et al. as modified by Morrison teaches wherein, in the second stage of the evaluation, the features of the biometric data are processed into functional features (see paragraph 0185 of Morrison).
Regarding claim 10, Dhillon et al. as modified by Morrison teaches wherein in the second stage of the evaluation, the functional features are compared with corresponding functional features of various identities (see paragraph 0072-0073 of Morrison).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433